Gagsel{ au QRRUEMES-PAS Document 172 Filkted D626 9Pdgacr Hal Ragege lw #0341

 

 

 
 

US POSTAGE AND PEES PAID

PM EXPRESS

Oct 29 2018

Matied from ZIP 02926
PME Flal Rate Env

 

 

 

 

 

 

 

   

 

B018 | 0007

 

 

CRANSTON Ri 02820-6012

NO SUNDAY OR HOLIDAY DELIVERY
WAIVER OF SIGNATURE REQUESTED

SHIP TO:

Bank Of America
nk OF America
PO BOX 942019
SiMi VALLEY CA 93094-2019

   

 

9470 1108 9876 5020 7461 92 ;

 

 

 

 

NOE MULTLNOT RESPONDING TO RFI

 

 

 

 
CoaselIPocOORNEMANG-PAS Boeument 4172 ideo NeOed 9p Rang aahle Rags|P 4943

John B. Ennis

Asiorney at Law
1200 Reservoir Avenue
Cranston, Rhode Island (2920
Tel. (401 943-4240 Pax (401) 679-0035
October 29, 2018
Bank of America
Attn: Notice-of Error &
Request for Information
BO. Box 242019
Simi Valley, CA 93094-2019

Clients: Dolores Cepeda
Address: 177 Dexter Street
Providence, RI G2907

Loan Number:

  

Dear Sir or Madam:

Please consider this letter to constitute a Notice of Krror under 12 CER Section 1024.34 of
Regulation X of the Mortgage Servicing Act under RESPA, which Regulation became effective
on January 10, 2014. These amendments implemented the Dodd-Frank Wall Street Reform and
CShisumer Protection Act provisions regarding mortgage loan servicing. Under these
amendments, you raust acknowledge receipt of this Notice within five (5) days thereof
(excluding legal public holidays, Savurdays and Sundays) and must advise me of your responses
to this notice within thirty 40) days of receipt thereof (excluding legal public holidays,
Saturdays and Sundays).

The written authority of the client to my law firm for this Request is attached hereto and
incorporated herein by this reference.

Under Section 1024.345(b) of Amended Regulation X, the term “error” means the following
categories of covered errors:

(1) Failure to accept a payment that conforms to the servicer's written requirements for the
borrower to follow in making payments.

(2) Failure to apply an accepted payment to principal, interest. escrow, or other charges under the
terms of the mortgage loan and applicable law.

(3) Failure to credit a payment to a borrower's morigage loan account ag of the date of receipt, in
vielation of the prornpt crediting provisions in 12 CFR 1026.36(c\(1).

(4) Failure to pay taxes, insurance premiums, or other charges, including charges that the
consumer bas voluntarily agreed that the servicer should collect and pay, in a timely manner as
required by the escrow provisions of § 1024.34/(a), or to refund an escrow account balance ag
roquisesdd by § 1O24.84iby,

(3) imposition of a fee or charge that the servicer lacks a reasonable basis to imipose tipon the

Samos whieh imvlades, for onample, a lar foo for a POYOLe WIAt Wes WOOL lets, & orares You.
imposed for a service that was not provided, a defauir pr

roperiy-<chanagement fee for consumers

 

 

 

 
GaseeliiPacrvQRiMGMEM-PAS Document 4172 FilkeoDEMae IPdgage SfaiLindgeun WD #0544

who are not in a delinquency status that would justify the charge, or a charge for force-placed
insurance provisions.

(6) Failure to provide an accurate payoff balance amount upon a borrower's request pursuant to
(2 CFR 1026.36(¢)(3).

(7) Failure to provide accurate information to a borrower for loss mitigation options and
foreclosure, as required by the early intervention provisions of § 1024.39,

(8) Failure to accurately and timely transfer information relating to the servicing of a borrower's
mortgage loan account to a transferee servicer.

(9) Making the first notice or filing required by applicable law Yor any judicial or non-judicial
foreclosure process in violation of the loss mitigation procedures of § 1024.41(D or ()).

(10) Moving for foreclosure judgment or order of sale, or conduction a foreclosure sale in
violation of the loss mitigation procedures of Us rule § 1024.41i(g) or (i).

(11) Any other error relating to the servicing of the consumer's mortgage loan. Please note
“servicing” is defined in § 1024.2(b).

The consumer in this case believes that you committed an error by not responding to a
Request for Information within thirty business days of receipt. You received a Request for
Information on December 12, 2017 and have not provided the information requested, This
Request for Information requested the following information:

With respect to the receipt of all periodic payments of principal, interest and escrow, what
was the contractual status of the consumer's mortgage loan when Bank of America, NA as
Creditor for Bank of America, California, N.A. transferred ownership of this mortgage
loan, including all documents on whick you relied on te provide this information.

When you responded by letter dated January 12, 2018 and received on January 20, 2018, you
declined to respond, stating:

Certain requests described in your correspondence constitutes a valid qualified written
request{QWR) under the Real Estate Settlement and Procedures Act (RESPA) and will be
addressed in accordance with RESPA guidelines.

However you then did not provide any of the information requested im the Request for
information and did not provide any of this information, but merely referenced a Loan
Transaction History Spreadsheet and ignored the Request for Information. No information
was provided in response te the following Information:

With respect to the receipt of all periodic payments of principal, interest and escrow, what
was the contractual status of the consumer's mortgage loan when Bank of America, NA as
Creditor for Bank of America, California, N.A. transferred ownership of this mortgage
loan, including all documents on which you relied on to previde ¢his information.

You commiltied error by refusing to provide information relating to the status of the
morigagpe loan when Dank of America, NA as CrediHer for Bank of America, California,
NAL

Please correct all of theee exrare and provide me with notification of the eorrection, the datc af

the correction, and contact information for further assistance: or after conducting a reasonable

 

 

 
 

PAS Document 4172 Fifkled D684. 9P-Ravs SeahIAdgagsP #oR45

investigation and providing the borrower through my firm with a notification that includes a
statement that the servicer has determined that no error occurred, a statement of the reason or
reasons for this determination, a statement of the borrower's right to request documents relied
upon by the servicer in reaching its determination, information regarding how the borrower can
request such documents, and contact information for further assistance.

Please be advised that for 60 days after receipt of a Notice of Error. you may not furnish adverse
information to any consumer reporting agency regarding any payment that is the subject of the
Notice of Error pursuant to § 1024.35@).

eet

incerely,
9 S OO Ameen
Phe

John B. Ennis, Esq.

 

 
CASS 44S-cy-QOOOE-WEM-PAS Deoumant1-4-2Fifeile
FES:
Bankot America _”

 

 

Hane Loans

Customer Sendce Deparment
2G, Box 21788
Yarnpe, PL. ages) 0786

Notice date: January 42, 2018
John B, Ennis
4200 Reservoir Avenue Property address:
Cranston, Ri 02920 477 Dexter St

Providence, Ri 02807

Loan mummers

 

:
CIMPORTANT MESSAGE ABOUT YOUR REQUEST FOR TRFORMATION

We recently received your correspondence dated December 7, 9047 (USPS mail receipt ending
9299 65), regarding

the above referenced account fer Dolores Cepeda and have sonfirmed the
following information.

Bank of America, NLA. has teviewed your correspondence. Certain requests deacrioed im your
eorrespondence gonettutes & vata qualified

writen request (QWR) under the Real Estate
Settlement and Procedures Act (RESPA) and wil oe addressed in accordance wih RESPA
guidelines.

We have received the authorization letter signed by our customer granting you access fo thet
joan. This letter will confirm that we al

ready have you 28 an authorized third party on ihe above-
referenced joan. Please note that authorization is only good for 90 days from the dale
authorization is received unless there ig @ specific expiration date included. Authorization on
this account will expire March 42, 2018, unless we receive an U

specific end date.

The servicing of this joan was transferred #om Bank of America, ALA. to Fay Servicing on
Novernber 1, 2047.

However, at the ume ine acoaunt Was vaneierted, he aAgnount Wes delinquent and due for the
Auguet 2017 through October a0417 inetalime

ats, The last paymert Bank of America, ALA.
received. was on October 13, 2017 in the ammount of $4,602.75. ‘This payment was sombined
with $252.76 from the partial suspense aocount and a total of $4 8556.50 was applied to the July
2017 inetaliment, effective October 12, 2077.

Piease refer io ihe enclosed Loan Transaction History Statement to confirm paymenia on the
account. The statement provides pertinent information on payments received, tax and
ingurance payments diepursed, funds in the guspense/unapplied funds balance, fees due and
pond feos assesses and paid. ode Loan Transaction History Statement is designed to be user-
endiy and there are no © eg or terms used that require specific definitions. kl
cherges, applicable, wil be reporied to te JAS as interest pal, s. Paid late

Please note ee your correspondance ineluded a cooy of an investor letier mailed to you cated
: - however, your Comes rt i :
August 14 oe contact ine f, your cartes spor ance did not include any questions felaied ie the

rectly dor any apdated Inveatot information.

‘This communication 6 from Bank of Aeherioa, NLA. te serving of your home ies’.

 
CRUD AROEMEM-PAS Desument sr 2Fifsited. 08861 9p AQaor ct o1 Hagens lP 10847

We have enclosed a copy of the service release letter dated October 12, 2017. For additional

questions, please coniact the current servicer directly at 1-800-495-7166 or by mail at the
folowing address.

ray Servicing
PO Box 220720
Ghicage, 1L. 80622

if you have questions regarding this letter or additional information to provide, mail your
correeporcdence to the following address:

Genk of Americog, NLA.
Notice of Error and Request for informetion
PO Box 942019
Sini Valley, CA 94004-2019

 

| QUESTIONS?

We appreciate ihe opportunity to serve your home loan naede. {f you have questions, please
call our Customer Service Departrnent at 1-800-660-6607, Monday through Friday, between the
houre of 2 a.m. and 9 o.m., Eastem Standard Time.

Aten hasteasstn snes aN ites iNtSet cetacean Cette ENN

 

 
CASK HAD A-RPROOE-MES-PAS Documnenttn?-2Fifeeo10ew0dl Pages di at Febemr ip 10948

dohe 8, Ernie Esq. 48 POSTAGE AND FERS Peat
4200 RESERVOIR AVE emer aes
CRANSTON RIG2025-6012 : , Den oP 2017
iistlod Shoe ZF eee
Late Finsiiane ha Laver

 

 

USPS CERTIFIED MAI. 4
‘ 4 - SP goaryrrss

 

BA07 1108 9076 S002 268265 |
Sank of America
BOA Notice of Grror Request for information
PO BOX GAE018
SIMI VALLEY GA @20042016

ght gy og

 

POLD ALONG THIS LINE

 

 

 

 
CAS WAD-WV-RRRBE-WEN-PAS Document tt-2Fifeled0eHrod Pahees of Maheme! #1649

 

John B. Ennis
Attorney at Law ~
- 4200 Reservoir Avenue

Cranston, Rhode island 02920

Tel. (401) 943-9230 Fax (401) 679-0038
December 7, 2017 cs :
_ Bankof America
Att: Notice of Error &

Request for Information
P.O. Box 942019

Simi Valley, CA 93094-2019

Clients: Dolores Cepeda
- Address: 177 Dexter Strect, Providence, BIOs SOF

 

“Ret Request: for Xnformation Pursuant to Section 1024.36 of f Regulation. x.
| Dear Sir or Madam:

This is a Request for Information relating to your, servicing of the mortgage loan of the above-
named client. All references herein are to Regulation & of tne Mortgage Servicing Act as
amended by the Consumer Financial Protection Bureay pursuant to the Dodd Frank Act.

. The written authority ef the client.to my law firm for this Request is attached hereto and
incorporated hetein by this. reference.

© Pursuant to Section 1024.36() of Regulation X, you must within five (5). days (excluding legal

“oemptiblic holidays, Saturdays and Sundays) provide our office. with a response to this Request
ee, acknowledging receipt-of this information request.

Pursuant to Section. 1024.346(d), you must respond no later than thirty (GQ) days (exéluding legal
public holidays, Saturdays and Sundays) after you receive this request’ for information.
< Please provide the following information within the time periods noted herein: -
“With respect to the receipt of all periodic payments of principal, interest and escrow, what
was the contractual status of the consumicr’s mortgage loan when, Bank of America, N.A.

transferred ownership of this mortgage loan, including all documents ¢ on which you relied
on te provide this infermation,

Sincerely,

_. Sonn B: Ennis, Esq.

 

 

 
 

 

8-61-0000 NEMENS RecMreRn'L4d-7IGIOLEHAG Palfeds a0 PataDAIDHA550

 

 

 

 

ise io-send yonas ies dayments ey: Bank aah Ameen cM A at tthe,
applied a your Socount, : .

 

 

 
 

   
  
 
  

  

  
 

: A, a8 Craditor on behall of

 

 
    

ca, Glease cal.

Aunty iO serve. your home Idan nesde..

 

 

 

 

 
